Citation Nr: 1309836	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  05-25 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from April 1992 to November 1997. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The record reflects that the Veteran initially requested a hearing before a Veterans Law Judge of the Board in conjunction with this case.  He subsequently failed to report for such a hearing, and has not explained his absence or requested to reschedule the hearing.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d). 

The Board remanded this case in August 2009 and April 2012.  Pursuant to the April 2012 remand, the Veteran's Social Security Administration (SSA) records have been obtained.  

In November 2012 the RO granted the Veteran service connection and a 50 percent rating for panic disorder without agoraphobia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is service-connected for a panic disorder rated as 50 percent disabling; a left foot disorder, rated as 30 percent disabling; a right ankle disorder, rated as 20 percent disabling; a left ankle scar, rated as 10 percent disabling; a right ankle scar, rated as 10 percent disabling; a right wrist disorder, rated as 10 percent disabling; a right wrist scar, evaluated as 10 percent disabling; and a left foot scar, evaluated as 10 percent disabling.  His overall combined service-connected disability rating is 90 percent.  See 38 C.F.R. § 4.25.  The Board notes that the percentage criteria for TDIU are met.  38 C.F.R. § 4.16(a).

A January 2010 VA podiatry examination report indicates that the Veteran could be gainfully employed if the employment did not require any extended standing or walking.  In December 2010, a VA psychiatric examiner opined that the Veteran was not totally occupationally and socially impaired due to mental disorder signs and symptoms.  In light of this evidence, the evidence of record is currently insufficient in demonstrating entitlement to a TDIU.

On a January 2013 informal hearing presentation the Veteran's representative pointed out that it has been over two years since the Veteran was provided a VA medical examination.  The representative cited Snuffer v. Gober, 10 Vet. App. 400 (1997), indicating his contention that the Veteran's occupational impairment had increased in severity since the December 2010 VA psychiatric examination.  He requested that the Veteran be provided a current VA general medical examination to determine if the combined severity of the Veteran's mental and physical conditions makes the Veteran unemployable.  

The Board notes that the December 2010 VA psychiatric examination report indicates that at that time the Veteran had part-time employment.  SSA documents dated in May 2012 indicate that the Veteran has been completely unemployed since July 2011, and that the Veteran attributed his unemployment to his service-connected physical conditions.  The Board finds that this is also indicative that the Veteran's occupational impairment due to service-connected disabilities has increased in severity since the December 2010 VA psychiatric examination report.

Based on the above, the Board finds that a new VA examination is needed to determine the extent to which the Veteran's service-connected mental and physical disabilities prevent him from obtaining or maintaining substantially gainful employment.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (The duty to assist includes providing a thorough and contemporaneous medical examination).

Also, any outstanding VA treatment records regarding the service-connected disabilities dating from June 7, 2012 to present should be obtained while this case is on remand.

In addition, the last remand requested that the Veteran complete an up-to-date claim form concerning his employment since 2004.  This was not accomplished on remand.  As the evidence indicates that there were time periods during the appeal during which the Veteran was working, it is important for VA to obtain information as to whether the employment was substantially gainful employment.  See VA treatment record dated Oct. 25, 2006 (post-Katrina employment accessing trailer sites with much driving), December 2010 VA examination report (employed part-time as a Manager, Patient Care Services), SSA Work Activity report (stopped working 7/31/11), VA treatment record dated Oct. 3, 2011 (employed full-time), VA treatment record dated Oct. 28, 2011 (working 18 hours per week as a manager for patient care services); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").
 
Accordingly, the case is REMANDED for the following action:

1.  Any outstanding VA treatment records regarding the service-connected disabilities dating from June 7, 2012 should be obtained and associated with the record.

2.  The Veteran should again be asked to submit an up-to-date TDIU claim form so he can provide information concerning his employment since 2004, including hours worked, compensation, and other relevant factors.  Any follow-up deemed necessary with respect to his employer(s) should be conducted.

3.  After the above development is completed, make arrangements with the appropriate VA medical facility for the Veteran to undergo an examination to assess whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The claims folder must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time and included in the examination report. 

In particular, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran is unable to secure or follow a substantially gainful occupation, prior to July 23, 2010, as a result of his service-connected disabilities: a left foot disorder, a right ankle disorder, a left ankle scar, a right ankle scar, a right wrist disorder, a right wrist scar, and a left foot scar.  

Also, is it at least as likely as not (a probability of 50 percent or greater) that the Veteran is unable to secure or follow a substantially gainful occupation, from July 23, 2010, as a result of his service-connected disabilities: panic disorder without agoraphobia, a left foot disorder, a right ankle disorder, a left ankle scar, a right ankle scar, a right wrist disorder, a right wrist scar, and a left foot scar.

[Note: service connection for panic disorder was granted effective July 23, 2010.]

If the Veteran's service-connected disabilities do not singly or cumulatively render him unemployable, the examiner should report the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his work experience and educational background.

4.  After completing the above, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


